DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 8/11/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 10-12 recite “a gate electrode arranged, in a second direction perpendicular to a first direction directed from the first semiconductor region to the second semiconductor region”.  It is not clear, from this limitation, which direction is intended to be from the first region to the second region.  This uncertainty renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “a first direction directed from the first semiconductor region to the second semiconductor region, and a second direction perpendicular to the first direction;  a gate electrode arranged in the second direction”.  Lines 12-14 recite “one portion of the first semiconductor region, the second semiconductor region, and one portion of the third semiconductor region”.  It is not clear, from this limitation if this is intended to mean a portion of the first, second  and third semiconductor regions or a portion of the first region, a portion of the third region and the entire second region.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “one portion of the first semiconductor region, one portion of the third semiconductor region and the entire second semiconductor region”.
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by PAN (US 20100006928).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, PAN discloses a semiconductor device comprising:
a first electrode (metal bottom side interconnect layer not shown in fig 4, but electrically connected to 440, see fig 4, para 46);
a first semiconductor region (drift region 402, see fig 4, para 45) of a first conductivity type (n-type, see fig 4, para 45) provided on the first electrode and electrically connected to the first electrode (402 and the bottom electrode are electrically connected by 440, see fig 4);
a second semiconductor region (body region 404, see fig 4, para 45) of a second conductivity type (p-type, see para 45) provided on the first semiconductor region;
a third semiconductor region (fig 4, 406, para 45) of the first conductivity type (n-type, see para 45) provided on the second semiconductor region;
a gate electrode (gate electrode 428, see fig 4, para 45) arranged, in a second direction (horizontal direction in fig 4) perpendicular to a first direction (vertical direction in fig 4) directed from the first semiconductor region to the second semiconductor region, with one portion of the first semiconductor region, the second semiconductor region, and one portion of the third semiconductor region (428 overlaps along horizontal axes with a portion of 402, the entire layer 404, and a portion of 406, see fig 4), via a gate insulating layer (gate insulating layer 424, see fig 4, para 45):
an insulating part (insulating region comprising the portions of 422, 430 and 438 on a higher level than the top surface of 428, see fig 4) provided on the gate electrode and arranged in the second direction with another portion of the third semiconductor region (the insulating region overlaps along a horizontal axis with a portion of 406, see fig 4), the insulating part including:
a first insulating region including silicon and oxygen (oxide 422 which is formed as 322, see fig 4, para 36 and 45), and
a second insulating region provided on the first insulating region and including silicon and nitrogen (nitride 430 which is formed as 330, see fig 4, para 43); and
a second electrode (top metal layer 434, see fig 4, para 46) provided on the third semiconductor region and the insulating part, the second electrode being electrically connected to the second semiconductor region and the third semiconductor region (434 is directly electrically connected to 406, and is electrically connected to 404 by 436, see fig 4).
Regarding claim 2, as best as the examiner is able to ascertain the claimed invention, PAN discloses the device according to claim 1, wherein
the insulating part further includes a third insulating region (fig 4, 438, para 46) provided on the second insulating region,
the third insulating region includes silicon and oxygen (438 is formed of BPSG, see para 46).
Regarding claim 3, as best as the examiner is able to ascertain the claimed invention, PAN discloses the device according to claim 2, wherein 
the third insulating region is separated in the second direction from the third semiconductor region (438 does not directly contact 406, see fig 4), 
the second insulating region is further provided in the second direction between the third semiconductor region and the third insulating region (430 is horizontally between 438 and 406, see fig 4), and 
the first insulating region is further provided in the second direction between the third semiconductor region and the second insulating region (422 is between 406 and 430, see fig 4).
Regarding claim 4, as best as the examiner is able to ascertain the claimed invention, PAN discloses the device according to claim 1, wherein a thickness in the first direction of the second insulating region is less than a thickness in the first direction of each of the first insulating region and the third insulating region (a vertical thickness of a portion of 430 can be chosen which is less than a vertical thickness of a portion of 438 and a vertical thickness of a portion of 422, see fig 4 and figure I below).

    PNG
    media_image1.png
    300
    293
    media_image1.png
    Greyscale

Figure I: PAN figure 4 with added annotations.
Regarding claim 5, as best as the examiner is able to ascertain the claimed invention, PAN discloses the device according to claim 1, wherein an upper plane of the insulating part is arranged in the second direction with an upper plane of the third semiconductor region (the upper surface of 406 intersects with the upper surface of 422/430/438, see fig 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811